                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF GEORGIA
                                   COLUMBUS DIVISION

SABAL TRAIL TRANSMISSION, LLC,

          Plaintiff,

v.                                                    CIVIL ACTION FILE
                                                      NO. 4:16-cv-00104-CDL
0.58 ACRES OF LAND, MORE OR LESS,
IN COLQUITT COUNTY, GEORGIA,

and

KENNETH GREGORY ISAACS,

          Defendants.


                ORDER FOR RELEASE AND RETURN OF SECURITY BOND

            Plaintiff Sabal Trail Transmission, LLC (“Sabal Trail”) has filed a Motion for

     Release and Return of Security Bond (the “Motion”) in this case. The Court having

     considered the Motion and for good cause shown,

            IT IS HEREBY ORDERED that the Motion is GRANTED. The security bond

     posted in this case is hereby released, and the Court directs the Clerk of the Court to return

     the original security bond to counsel for Sabal Trail at the following address: Andrew S.

     Koelz, Hunton Andrews Kurth LLP, Bank of America Plaza, Suite 4100, 600 Peachtree

     Street, N.E., Atlanta, GA 30308-2216.

            IT IS SO ORDERED, this 24th day of October                           2018.

                                                      S/Clay D. Land
                                                     CLAY D. LAND
                                                     CHIEF U.S. DISTRICT COURT JUDGE
                                                     MIDDLE DISTRICT OF GEORGIA
